              Case 1:20-cv-03179-AJN Document 44 Filed 11/16/20 Page 1 of 1




      quinn emanuel           trial lawyers | new york, ny
      51 Madison Avenue. 22nd Floor | New York, NY 10010 | TEL (212) 849-7441 FAX (212) 849-7100


                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                            (212) 849-7441

                                                                                                 WRITER'S EMAIL ADDRESS
                                                                                       manishasheth@quinnemanuel.com

November 16, 2020

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102
New York, NY 10007

           Re:      John “Jack” Yang v. The Bank of New York Mellon Corp., et al.,
                    Case No. 1:20-cv-03179 (AJN)

Dear Judge Nathan:

         Pursuant to the Court’s Order dated November 9, 2020 denying Defendants’ request for a
stay of discovery (Dkt. No. 43), we respectfully submit the attached proposed Civil Case
Management Plan and Scheduling Order (the “Proposed Scheduling Order”) on behalf of all
parties.

        We note that although Defendants had initially agreed to serve initial disclosures five
days after the denial of their application for a stay of discovery (see Dkt. No. 37-1 at 2 &
Dkt. No. 37-2 at 2), they have now taken the position that they will serve their initial disclosures
five days after the entry of the Proposed Scheduling Order.

           Thank you for Your Honor’s consideration of this submission.

                                                                Respectfully submitted,


                                                                /s/ Manisha M. Sheth
                                                                Manisha M. Sheth

cc:        Counsel of Record for Defendants
